DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 10-15, 21-24, 30-34, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson Lasse (WO 2020225308 A1) in view of Talebi Fard et al. (US 20200267785).
Considering claims 1, 12, Olsson teaches a method, at a first network entity (PCF), comprising: 
at least one processor ([0019] one or more processors); and at least one memory comprising computer program code, wherein the at least one memory and computer program code are configured (Fig.10, memory), with the at least one processor:
providing a policy control request trigger exposure to a second network entity (AMF and SMF, Fig.3-13, [0038] AF provides information on the packet flow to the PCF responsible for policy control in order to support Quality of Service (QoS). Based on the information, the PCF determines policies about mobility and session management to make the AMF and SMF operate properly, [0033] subscription data, [0049]); 
receiving a notification, from the second network entity (AMF and SMF), about the policy control request trigger (Fig.3-13, XX304, [0063] policy control request trigger); and 

Olsson do not clearly teach providing a policy control request trigger about subscriptions for event to a second network entity.
Talebi teaches providing a policy control request trigger about subscriptions for event to a second network entity ([0205] PCF 135 may invoke Namf_EventExposure_Subscribe service operation 935 for UE 100 event subscription, [0325] PCF may provides the policy control request trigger parameters in the Npcf UEPolicyControl UpdateNotify Request to the AMF, [0341]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Talebi to Olsson to prevent the waste of network resources.
Considering claims 2, 13, Olsson and Talebi further teach wherein the receiving comprises receiving the notification when the second network entity (AMF and SMF) receives a subscription request for notifications about one or several events from another network function (Olsson: Fig.3-13, XX304, [0063] policy control request trigger, Talebi: [0124]-[0125]).
Considering claims 3, 14, Olsson and Talebi further teach wherein the subscription request comprises a subscription for a downlink data delivery status event (Olsson: [0010], [0043], Talebi: [0124]-[0125] downlink data notification, [0249]).
Considering claims 4, 15, Olsson and Talebi further teach wherein the subscription for the downlink data delivery status event is from a universal data management (UDM) (Olsson: [0010], [0043], Tayebi: [0128], [0225].

Considering claims 11, 22, 31, 41 Olsson and Talebi further teach wherein the second network entity comprises a session management function (SMF) (Olsson: [0024]).
Considering claims 23, 33, Olsson teaches a method/apparatus, at a first network entity, comprising: 
at least one processor ([0019] one or more processors); and at least one memory comprising computer program code, wherein the at least one memory and computer program code are configured (Fig.10, memory), with the at least one processor:
receiving, from a second network entity (AMF and SMF), a new policy control request trigger about subscriptions for event exposure (AMF and SMF, Fig.3-13, [0038] AF provides information on the packet flow to the PCF responsible for policy control in order to support Quality of Service (QoS). Based on the information, the PCF determines policies about mobility and session management to make the AMF and SMF operate properly, [0033] subscription data, [0049]); and 
receiving a subscription request for notifications about one or several events from a third network entity (UDM, Fig.3-13, [0010], [0013] UDM may provide more static UE-AMBR control, [0032]); and 
providing a notification, to the second network entity (AMF and SMF), about the subscription (XX306-XX308, Fig.3-13, [0063]-[0064], [0071]-[0073]).
Olsson do not clearly teach receiving a policy control request trigger about subscriptions for event from a second network entity.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Talebi to Olsson to prevent the waste of network resources.
Considering claims 24, 34, Olsson and Talebi further teach wherein the subscription comprises a subscription for a downlink data delivery status event (Olsson: [0010], [0043], Talebi: [0124]-[0125] downlink data notification, [0249]), and wherein the third network entity comprises a universal data management (UDM) (Olsson: [0010], [0013]).
Considering claims 32, 42, Olsson and Talebi further teach wherein the fourth network entity comprises a user plane function (UPF) (Olsson: [0024]).
3.	Claims 5-9, 16-20, 25-29, and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson Lasse (WO 2020225308 A1), in view of Talebi Fard et al. (US 20200267785), and further in view of Ryu, Jinsook (CA 3064904).
Considering claims 5, 16, 25, 35, Olsson and Talebi do not clearly teach wherein the receiving comprises receiving a request for new policies using a Npcf SMPolicyControlUpdateNotify service operation.
Ryu teaches wherein the receiving comprises receiving a request for new policies using a Npcf SMPolicyControlUpdateNotify service operation ([161]).

Considering claims 6, 17, 26, 36, Olsson and Talebi do not clearly teach wherein the receiving comprises receiving possible parameters related to the subscription within the notification.
Ryu teaches wherein the receiving comprises receiving possible parameters related to the subscription within the notification ([66], [84]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Ryu to Olsson and Talebi to provide resource conservation, faster transition into and out of inactive RRC states (e.g., RRC-INACTIVE state), and/or faster release of an inactive wireless device.
Considering claims 7, 18, 27, 37, Olsson, Talebi, and Ryu further teach wherein the received parameters comprise at least one of at least one packet filter and a target address for notifications for the downlink data delivery status event (Ryu: [66], [84]).
Considering claims 8, 19, Olsson, Talebi, and Ryu further teach wherein the installing comprises installing a policy and charging control (PCC) rule with the at least one packet filter (Ryu: [66], [84]).
Considering claims 9, 20, 29, 39, Olsson, Talebi, and Ryu further teach wherein the policy and charging control (PCC) rule further comprises at least one of an indication to apply extended 
Considering claims 28, 38, Olsson, Talebi, and Ryu further teach receiving from the second network entity a policy and charging control (PCC) rule with the at least one packet filter (Ryu: [66], [84]); and configuring a fourth network entity using information received in the policy and charging control (PCC) rule (Olsson: [0024]).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641